Citation Nr: 1235611	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to April 1990.  He also served from April 1990 to February 1997, when he separated from service with a Bad Conduct Discharge.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination in March 2004, and timely perfected his appeal in December 2004.

The Veteran participated in a Board Central Office Hearing in April 2005, a transcript of which has been prepared and incorporated into the evidence of record.  

This claim came before the Board in October 2005.  At that time, it was determined that additional evidentiary development was necessary prior to adjudication of the claim.  Thereafter, the Veteran was notified that the Board no longer employed the Veterans Law Judge who had conducted his April 2005 hearing, and he was provided an opportunity to testify at a second Board hearing.  The Veteran indicated that he wished to participate in a second Board hearing and accordingly, in March 2008, the Board remanded the Veteran's claim to schedule him for a second hearing.  The Veteran testified before the undersigned Veterans Law Judge in February 2009.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This claim came before the Board again in April 2009, November 2010, and March 2012.  On each occasion, the Board remanded the Veteran's claim for additional evidentiary development.  Such development having been accomplished, the claim is now returned to the Board for adjudication.


The following service connection issues have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) plantar fasciitis, to include as secondary to service-connected pes planus (see Private Treatment Records submitted in June 2002); (2) gout (see VA Form 9, December 9, 2004); (3) an acquired psychiatric disorder (see April 2005 Board hearing transcript); and (4) a bilateral ankle disability, to include as secondary to service-connected pes planus (see Veteran's Statement, December 23, 2011).  As such, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from sleep apnea that is the result of a disease or injury in active duty service between March 1981 and April 1990.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claim, letters dated in June 2002, October 2005, and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  VA has also reviewed the Veteran's electronic Virtual VA file, to which no relevant additional records have been added.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2005, March 2008, April 2009, November 2010, and March 2012 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board finds that the Appeals Management Center substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely treatment records from his private physician.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from sleep apnea as a result of his time in active duty service between March 1981 and April 1990.  The Board disagrees.


	(CONTINUED ON NEXT PAGE)
Relevant Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Analysis

Initially, the Board notes that a March 1998 VA Administrative Decision determined that the Veteran's initial period of service (March 1981 to April 1990) was under honorable conditions (thus entitling the Veteran to receive VA benefits for any disease or injury incurred during that time) and the latter period of service (April 1990 to February 1997), due to the Bad Conduct Discharge, was a bar to the Veteran's eligibility for VA benefits.  As such, the only period discussed in this decision is from March 1981 to April 1990.

It is undisputed that the Veteran currently suffers from obstructive sleep apnea.  See VA Examination Report, March 19, 2012.  As such, the first element set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Turning the Shedden element (2), in-service disease or injury, the Board notes that upon entry into service, clinical evaluation did not reveal any problems associated with the Veteran's ability to sleep.  The Veteran himself indicated that he was in good health and he did not endorse any relevant symptomatology associated with sleep apnea.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, February 3, 1981.  A periodic examination conducted in March 1985 was negative for any notation of sleep apnea or any associated symptomatology.  See SFs 88 & 93, Periodic Service Examination Reports, March 20, 1985.  An examination conducted for Drill Sergeant was conducted in November 1986.  The examination report was again negative for any notation of sleep apnea or any associated symptomatology.  See SF 88, Service Drill Sergeant Examination Report, November 4, 1986.  The remainder of the relevant service treatment records (dated through April 1990) are completely negative for any indication that the Veteran suffered from a sleep disorder or any symptoms associated with sleep apnea.  As such, the Board finds that there is no evidence of sleep apnea in service and thus, element (2) under Shedden has not been satisfied.  See Shedden, supra.

The Board now turns to crucial Shedden element (3), nexus.  The Veteran testified that he first sought treatment for sleep apnea in 1996 or 1997 from a private physician as well as from VA.  See Travel Board Hearing Transcript, February 10, 2009, p.25.  Review of the record does not reveal that VA was able to obtain any private treatment records to this effect and the available VA treatment records were negative for a diagnosis of sleep apnea during that time.  The first medical evidence associated with sleep apnea is dated in April 2001.  At that time, the Veteran presented for private treatment, complaining of being sleepy and tired for approximately the past three to four years.  The Veteran reported having a very loud snore and waking up in the morning very sleepy.  He reported that he went to bed around 11:00PM and woke up several times during the night, arising at approximately 5:30AM.  The Veteran reported being a shift worker, working 12-hour shifts and his wife stated that he has apnea as well as loud snoring.  He was diagnosed with obstructive sleep apnea and was scheduled for polysomnography.  See Private Treatment Record, S.S.D.C., April 2, 2001.

The nocturnal polysomnogram was conducted later in April 2001.  The conclusion was mild obstructive sleep apnea, however, the respiratory events were associated with frequent, severe oxyhemoglobin desaturations to a low of 68 percent.  Mild to moderate snoring was also present and sleep quality was poor.  In light of these findings, the Veteran was recommended for a trial of nasal continuous positive airway pressure (CPAP) therapy.  See Private Treatment Record, J.A.D., M.D., April 23, 2001.  The Veteran was seen in February 2002 for follow-up of his sleep study obtained in April 2001.  The Veteran reported using the CPAP since that time, but only on an intermittent and unpredictable basis.  He found that the CPAP made his lungs feels "congested."  He denied any nausea, vomiting, abdominal pain, melena, hematochezia or dysuria.  Unfortunately, he had some rhinitis as well as continued daytime sleepiness and loud snoring.  The assessment was excessive daytime sleepiness, loud snoring and obstructive sleep apnea.  See Private Treatment Record, S.E.L.C.C.S., February 25, 2002.

The Veteran continued to receive treatment for his sleep apnea with periodic testing associated with his CPAP therapy, including polysomnography and titration study reports.  As indicated above, however, none of the medical evidence pertaining to the Veteran's sleep apnea provides an opinion as to its etiology.  

The Veteran was afforded a VA examination in March 2012.  Upon thorough review of the Veteran's VA claims file and the Veteran himself, the VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the VA examiner stated that after reviewing the Veteran's claims file, there was no mention of the typical symptoms associated with sleep apnea found in the Veteran's service record.  The Veteran himself stated that during his time in service, he reported to medical personnel about his snoring, but was told that there were a lot of other military personnel with this type of problem.  Further, there were no reports of missing any of his duty due to fatigue or sleepiness.  It was not until April 2001, that the Veteran was diagnosed with sleep apnea and at that time, the Veteran reported that he had only suffered from this problem for the prior three to four years.  See VA Examination Report, March 19, 2012.
The VA examiner referred to a review found in Medical Clinics of North America, Volume 88, Issue 3 (May 2004), from the Stanford University Sleep Disorders Center, wherein it was noted that the frequency of sleep apnea is approximately four percent for men and two percent for women ages 30 to 60, and there is a higher risk with persons of male gender, increasing age and obesity.  Depression and hypertension seemed to also be associated with a higher incidence of sleep apnea as well.  In relating this reference to the Veteran, the VA examiner noted that the Veteran is made and is currently being treated for depression/posttraumatic stress disorder and hypertension.  He was not obese while in service and his psychiatric disorders are not related to the period of service in question (from March 1981 to April 1990).  Based on the available information, the service treatment records and the timing of the diagnosis of sleep apnea, the VA examiner felt that the Veteran's sleep apnea did not develop during his first period of service.  Id.

The only evidence of record in support of the Veteran's claim consists of his lay statements.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble breathing at night and his resulting fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

Here however, the Board finds that the Veteran's lay statements lack credibility as they are outweighed by the negative service, post-service treatment records (indicating sleep apnea that began many years after service), and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Although the Veteran has established that he currently suffers from obstructive sleep apnea, the evidence of record does not support a finding that this condition is the result of his time in service.  The Veteran's claim fails on the basis of element (3) of Shedden.  See Shedden, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


